Citation Nr: 1402229	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He died in November 2010.  The appellant, his widow, filed for death benefits in December 2010.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Milwaukee, Wisconsin, which in pertinent part denied her claim for service connection for cause of death.

The Board previously remanded this claim in March 2013 for a VA medical opinion regarding the determinative issue of whether the cause of the Veteran's death was etiologically related to his service, including by way of a service-connected disability.  But also, after receiving the file back from remand, the Board obtained an additional advisory opinion on this issue from a VA physician affiliated with the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) (2013).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDING OF FACT

The competent and credible evidence is approximately evenly balanced for and against the claim regarding whether a disability of service origin, as well as exposure to hazardous substances during service caused or contributed substantially or materially to the Veteran's death from lung cancer.



CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant with development of a pending claim for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the Board's grant of this claim, however, no discussion of whether there has been compliance with the VCAA is required.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Under VA law, in order to establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.   In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  

The record now probatively substantiates service connection for the cause of the Veteran's death.  The evidence preceding the September 2013 VHA medical opinion established that the immediate cause of death was squamous cell carcinoma of the lung; the underlying cause of death was exposure to multiple cancerous agents during U.S. military service; and other significant conditions said to have contributed to death were chronic back pain and chronic bilateral knee pain.  During his lifetime the Veteran had established his entitlement to service connection for right knee and low back disabilities.  Despite favorable indication from a former private treating physician on the subject of whether the cause of death was related to military service, there was also an April 2012 VA examiner's opinion (with May 2013 addendum) strongly grounded in review of the medical history that found to the contrary.

The Board has since procured the VHA opinion to resolve this discrepancy, which in several respects posits that incidents of service were contributing factors to the eventual cause of death.  Following a comprehensive clinical history review, the designated VHA specialist found that hazardous chemical exposure during the Veteran's service (as a welder and mechanic) and history of smoking jointly "contributed to the pathogenesis of his squamous cell carcinoma," despite onset of lung cancer many decades post-service.  This designated VHA specialist goes on to find that the Veteran's hazardous exposure in service contributed to his chronic obstructive pulmonary disease (COPD), another risk factor in the eventual development of the terminal lung cancer.  Whereas a history of smoking in service legally may not be considered an independent basis for service connection (see 38 U.S.C.A. § 1103(a) ; 38 C.F.R. § 3.300(a)), the Veteran's contemporaneous occupational exposure in service has been cited as a sufficient contributing factor in his eventual death, alone, especially when resolving all reasonable doubt concerning this in the appellant-widow's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the criteria are met to establish entitlement to service connection for cause of death.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


